NOT RECOMMENDED FOR PUBLICATION
                               File Name: 12a0499n.06
                                                                                           FILED
                                            No. 11-1572
                                                                                      May 15, 2012
                          UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                              )
                                                       )
       Plaintiff-Appellee,                             )
                                                       )
v.                                                     )    ON APPEAL FROM THE UNITED
                                                       )    STATES DISTRICT COURT FOR
                                                       )    THE EASTERN DISTRICT OF
RICHARD BURLEY,                                        )    MICHIGAN
                                                       )
       Defendant-Appellant.                            )


Before: SILER and KETHLEDGE, Circuit Judges; GRAHAM, District Judge.*

       PER CURIAM. Richard Burley appeals his sentence because the district court refused

to consider issues on remand that we refused to consider in his appeal. Burley argues that our

order was a general remand and required the district court to conduct a plenary resentencing. For

the following reasons, we affirm his sentence.

                                                 I.

       In 2005, Burley pled guilty to one count of bank fraud, in violation of 18 U.S.C. § 1344, and

one count of conspiracy to commit bank fraud, in violation of 18 U.S.C. §§ 371 and 1344. The

district court sentenced him to 92 months and this court affirmed his sentence. United States v.

Burley, 241 F. App’x 290 (6th Cir. 2007).




       *
         The Honorable James L. Graham, United States District Judge for the Southern District
of Ohio, sitting by designation.
No. 11-1572
United States v. Burley

       Subsequently, Burley filed a 28 U.S.C. § 2255 petition to vacate his sentence due to

ineffective assistance of counsel at sentencing. After the district court denied his petition, we

granted a certificate of appealability (COA) “on the issue of whether Burley’s counsel rendered

constitutionally ineffective assistance by failing to object to the use of Burley’s 2001 state uttering

and publishing conviction in calculating his criminal history category.” Burley v. United States, No.

09-1299, Order at 1-2 (6th Cir. Mar. 24, 2010). We later held “that the conduct underlying Burley’s

state conviction was ‘part of’ his bank fraud offense and should not have been treated as a ‘prior

sentence’” in calculating his criminal history and that he was “entitled to relief on his ineffective

assistance of counsel claim.” Burley, No. 09-1299, Order at 4-5 (6th Cir. Dec. 21, 2010) (citations

omitted).

       In his § 2255 brief, Burley also argued “that his counsel was ineffective for failing to properly

pursue other sentencing issues.” Id. at 2. But “[b]ecause our review [was] limited to the issues

specified in the [COA], we [did] not consider these additional claims.” Id. (citing Dunham v. United

States, 486 F.3d 931, 934-35 (6th Cir. 2007)).

       Prior to resentencing, Burley filed objections to his presentence report to raise the issues that

we declined to consider in his § 2255 petition. The district court ruled that it would consider

Burley’s other arguments only if we granted another § 2255 petition on those issues.

       After the district court adjusted his criminal history and considered the factors that should

lead to an appropriate sentence, including the progress of Burley’s rehabilitation, it reduced his

sentence to 87 months. Id. Burley appealed, arguing that the district court misunderstood our order

when it failed to conduct a plenary resentencing.

                                                 -2-
No. 11-1572
United States v. Burley

                                                  II.

       “This court reviews the scope of a remand de novo.” United States v. Hunter, 646 F.3d 372,

374 (6th Cir. 2011) (citation omitted). Courts of appeal order limited or general remands. Id.

       A limited remand must explicitly outline the issues to be addressed by the district
       court and create a narrow framework within which the district court must operate.
       General remands, in contrast, give district courts authority to address all matters as
       long as remaining consistent with the remand.

       When a court simply vacates a sentence and remands for “resentencing,” or
       “resentencing consistent with this opinion,” that will typically be a general remand.

Id. (citations and quotation marks omitted).

       The Hunter defendant, as here, raised many issues on appeal. Id. But we vacated only one

charge against him “and remanded the case to the district court for further proceedings with respect

to that charge.” Id. Specifically, our remand order stated: “For the foregoing reasons, we

REVERSE [the] conviction and sentence for violating [a statute], but we AFFIRM [his] other

convictions and sentences. Accordingly, we REMAND for such further proceedings consistent with

this opinion as are necessary.” Id.

       Hunter argued that our remand directed the district court to conduct a plenary resentencing

hearing. Id. The district court, as here, disagreed because our order was limited to a single issue.

Id. We affirmed the district court’s decision because it was a limited remand. Id. at 376.

        Here, the conclusion of our order stated: “Because Burley has made a strong showing that

he is entitled to relief on his ineffective assistance of counsel claim, we vacate the district court’s

decision and remand the case for further proceedings in accordance with this opinion.” Burley, No.

09-1299, Order at 5 (6th Cir. Dec. 21, 2010) (citation omitted). This is general wording, but we had

                                                 -3-
No. 11-1572
United States v. Burley

already explicitly stated earlier in the order that we were only considering the issue in the COA, id.

at 2, thus limiting the remand to the district court. Just as in Hunter, the district court correctly

interpreted our order and limited Burley’s resentencing to the issue presented in the COA.

       AFFIRMED.




                                                -4-